 

Exhibit 10.1

 

FORBEARANCE AND AMENDMENT AGREEMENT

 

FORBEARANCE AND AMENDMENT AGREEMENT dated as of February 22, 2010 (“Forbearance
Agreement”) by and among WM Coffman LLC, a limited liability corporation formed
under the laws of the State of Delaware (the “Borrower”), the financial
institutions set forth on the signature pages hereto (each a “Lender” and
collectively, “Lenders”) and PNC Bank, National Association (“PNC”), as agent
for Lenders (in such capacity, the “Agent”).

 

Background

 

Pursuant to a Revolving Credit, Term Loan and Security Agreement dated as of
June 8, 2009 as heretofore and hereafter amended, supplemented and/or otherwise
modified (the “Loan Agreement”), Agent and Lenders made loans, advances and/or
other financial accommodations to Borrower.

 

There are various Events of Default now existing under the Loan Agreement as
listed on the “Schedule of Designated Defaults” annexed hereto (“Designated
Defaults”) by reason of which Agent and Lenders have no obligation to make any
additional Advances and Agent has the full legal right to exercise its rights
and remedies under the Loan Agreement.  Borrower has requested that Agent and
Lenders forbear for a period of time from exercising their rights and remedies
under the Loan Agreement and that Agent and Lenders continue to make Advances to
Borrower.  Agent and Lenders are prepared to establish a period of forbearance
and continue to make Advances to Borrower on the terms and conditions set forth
below.

 

Agreement

 

NOW, THEREFORE, in consideration of any loan, advance, grant of credit or
financial accommodation heretofore or hereafter made to or for the account of
Borrower by Agent and/or Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

 

2.             Acknowledgements.  Borrower acknowledges the occurrence and
existence of the Designated Defaults, and acknowledges and agrees that (a) it is
in default of its obligations to Agent and Lenders under the Loan Agreement,
(b) that pursuant to the terms of Section 8.2 of the Loan Agreement, Agent and
Lenders have no further obligations, contractual or otherwise, to continue to
make Advances to Borrower and (c) that pursuant to Section 11.1 of the Loan
Agreement, Agent and Lenders have the present and absolute right to declare all
Obligations immediately due and payable.   Borrower hereby affirms and
acknowledges that (a) as of February 11, 2009 there is presently due and owing
to Lenders the principal amount of $5,339,104.28 together with accrued interest,
fees, costs and expenses (collectively, the “Amount”), (b) the Amount is due and
owing without defense, offset or counterclaim of any kind or nature whatsoever,
and (c) the Loan Agreement, the Other Documents, and all agreements, documents
and instruments executed and/or delivered by Borrower arising from or related to
the

 

 

--------------------------------------------------------------------------------


 

Loan Agreement and the Other Documents are and shall continue to be legal, valid
and binding obligations and agreements of Borrower enforceable in accordance
with their respective terms.

 

3.             Forbearance Period.  During the period commencing on the date
hereof and ending on the earlier to occur of (a) August 31, 2010 or (b) the date
of any Forbearance Default (as defined below) (the “Forbearance Period”), Agent
and Lenders will forbear from the exercise of their rights and remedies under
the Loan Agreement and the Other Documents solely with respect to the Designated
Defaults or as otherwise provided for in this Forbearance Agreement.  Such
forbearance shall not derogate from Agent’s and Lenders’ rights to collect,
receive and/or apply proceeds of Collateral to the Obligations as may be
specifically provided for in the Loan Agreement.  As a result of the Designated
Defaults and/or any Forbearance Default, all Obligations shall be accelerated
and declared due and payable in full at the end of the Forbearance Period,
without the need for any demand or notice by Agent and notwithstanding any
future compliance by Borrower with any provisions of the Loan Agreement
(including the provisions giving rise to the Designated Defaults).

 

4.             Forbearance Fee.  As consideration for the agreements of Agent
and Lenders set forth herein, Borrower agrees to pay to Agent the following fee,
which shall be an Obligation and shall be charged to Borrower’s account (the
“Forbearance Fee”), in addition to all other fees, expenses, charges,
commissions and interest chargeable by Agent and/or Lenders to Borrower’s
account under the Loan Agreement and the Other Documents:  a fee of $5,000 due
and earned in full as of the date of Borrower’s execution of this Forbearance
Agreement.

 

5.             Amendments to Loan Agreement.  The Loan Agreement is hereby
amended as follows:

 

(a)           The definition of “Applicable Margin” appearing in Section 1.2 of
the Loan Agreement is amended and restated in its entirety to provide as
follows:

 

“Applicable Margin” shall mean for (i) Revolving Advances that are Eurodollar
Rate Loans, 4.00%, (ii) Revolving Advances that are Domestic Rate Loans, 3.00%,
(iii) Term Loans that are Eurodollar Rate Loans, 5.00%, (iv) Term Loans that are
Domestic Rate Loans, 4.00%.

 

(b)           The definition of “Maximum Revolving Advance Amount” appearing in
Section 1.2 of the Loan Agreement is amended and restated in its entirety to
provide as follows:

 

“Maximum Revolving Advance Amount” shall mean $7,000,000.

 

(c)           Section 2.1(a)(i) of the Loan Agreement is amended and restated in
its entirety to provide as follows:

 

“up to 85%, subject to the provisions of Section 2.1(b) hereof, of Eligible
Receivables, plus”.

 

(d)           Section 2.1(a)(ii) of the Loan Agreement is amended by deleting
the numeral “$7,000,000” appearing in clause “(C)” thereof and replacing the
deleted numeral with the numeral “$4,500,000”.

 

(e)           Section 2.1(a) of the Loan Agreement is amended by (1) deleting
the word “minus” appearing at the end of subparagraph “(ii)” thereof and
replacing the deleted word with the word “plus”, (2) inserting a new subsection
“(ii)(A)” immediately

 

 

2

--------------------------------------------------------------------------------


 

 

following subparagraph “(ii)” thereof which shall read in its entirety
“$250,000, minus”, and (3) amending and restating the first sentence of the
final paragraph thereof to read in its entirety “The amount derived from the sum
of (w) Sections 2.1(a)(y)(i), (ii) and (ii)(A) minus (z) Sections
2.1(a)(y)(iii), (iv) and (v) at any time and from time to time shall be referred
to as the “Formula Amount”.

 

6.             Borrower’s Representations and Warranties.  Borrower hereby
represents and warrants as follows:

 

(a)           this Forbearance Agreement, the Loan Agreement and the Other
Documents are and shall continue to be legal, valid and binding obligations of
Borrower and are enforceable against Borrower in accordance with their
respective terms;

 

(b)           with the exception of the Designated Defaults, upon the
effectiveness of this Forbearance Agreement, Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Documents and the
Other Documents and agrees that all such covenants, representations and
warranties shall be deemed to have been remade and are true and correct in all
material respects as of the effective date of this Forbearance Agreement, except
for such representations and warranties which, by their terms, are only made as
of a previous date;

 

(c)           Borrower has the limited liability company power, and has been
duly authorized by all requisite limited liability company action, to execute
and deliver this Forbearance Agreement and to perform its obligations hereunder;
and this Forbearance Agreement has been duly executed and delivered by Borrower;

 

(d)           Borrower’s execution, delivery and performance of this Forbearance
Agreement does not and will not (1) violate any law, rule, regulation or court
order to which Borrower is subject, (2) conflict with or result in a breach of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it or its properties are bound, or (3) result in
the creation or imposition of any lien, security interest or encumbrance on any
property of Borrower, whether not owned or hereafter acquired, other than Liens
in favor of Agent;

 

(e)           Agent, for itself and for the ratable benefit of Lenders, have and
will continue to have a valid first priority lien and security interest in all
property in which Liens were granted to Agent by Borrower or any third party as
security for the Obligations (the “Collateral”), and Borrower expressly
reaffirms all Liens granted to Agent pursuant to the Loan Agreement and the
Other Documents.

 

(f)            the recitals set forth in the “Background” paragraphs of this
Forbearance Agreement are truthful and accurate and are operative parts of this
Forbearance Agreement.

 

(g)           no defaults or events of default are in existence under the Loan
Agreement and the Other Documents other than the Designated Defaults.

 

(h)           Borrower has no defense, counterclaim or offset with respect to
the Loan Agreement, the Other Documents, any Lien granted to Agent and/or the
Obligations; and

 

(i)            the Loan Agreement and the Other Documents are in full force and
effect, and are hereby ratified and confirmed.

 

 

 

3

--------------------------------------------------------------------------------


 

7.             Additional Covenants of Borrower.

 

(a)           Borrower shall comply with all covenants (other than the covenants
with respect to which the Designated Defaults exist) and other obligations of
Borrower under the Loan Agreement and the Other Documents.

 

(b)           Except as specifically permitted or allowed by the Loan Agreement,
Borrower shall not, directly or indirectly, make any payments, repayments or
reimbursements, whether in cash, in kind, securities or other property, to any
guarantor, affiliate, or any officer, director, shareholder, general partner,
limited partner or member of Borrower with respect to (1) any indebtedness of
Borrower to such person or entity, (2) any capital contributed by such person to
Borrower or (3) any indebtedness incurred by such person or entity on behalf of
or for the benefit of Borrower; provided, however, that the foregoing shall not
prevent the accrual, as opposed to the payment, of interest on any such
indebtedness owed by Borrower.

 

(c)           Notwithstanding anything to the contrary set forth in Section 2.2
of the Loan Agreement, Borrower shall not request Eurodollar Rate Loans, extend
the duration of any existing Eurodollar Rate Loans, or convert any Domestic Rate
Loan into a Eurodollar Rate Loan.

 

(d)           During the term of this Forbearance Agreement, Borrower shall, on
a monthly basis, (i) realize cash receipts no less than ten percent (10%) below
the cash receipts forecast by Borrower in the “Version 8 Cash Flow Plan”
submitted to Agent on February 8, 2010 (as such may be amended, modified and/or
superseded from and after the date of this Forbearance Agreement with Agent’s
consent, the “2010 Business Plan”), and (ii) make cash disbursements not more
than ten percent (10%) above the cash disbursements forecast by Borrower in the
2010 Business Plan.

 

(e)           Borrower shall furnish to Agent a weekly report, based upon the
2010 Business Plan and otherwise in form acceptable to Agent in its sole and
absolute discretion, to be provided not later than the second Business Day of
each week, which sets forth (1) an updated thirteen week cash flow projection
whereby the first week shall be deleted and updated with the week immediately
succeeding the last week included in the previous report, (2) a detailed
reconciliation analysis of the actual results as compared to the results
projected in the 2010 Business Plan for the prior week, and (3) written
explanation of all material variances.

 

(f)            No later than February 19, 2010, Borrower shall engage, and at
all times during the Forbearance Period maintain the engagement of, a Chief
Restructuring Officer, who shall be acceptable to Agent in its sole and absolute
discretion, on terms acceptable to Agent in its sole and absolute discretion
(such Chief Restructuring Officer, as so retained, the “CRO”), for the purpose
of, among other things, (1) analyzing and reporting on the present and projected
business operations and financial condition of Borrower, and (2) assisting and
advising Borrower in developing and implementing the 2010 Business Plan, the
Long-Term Business Plan (as defined below), such other business plans as may be
requested or required by Agent, and any and all Transactions (as defined below).

 

 

4

--------------------------------------------------------------------------------


 

(g)           No later than February 26, 2010, Borrower shall engage, and at all
times during the Forbearance Period maintain the engagement of, an Investment
Banker, who shall be acceptable to Agent in its sole and absolute discretion, on
terms acceptable to Agent in its sole and absolute discretion (such Investment
Banker, as so retained, the “IB”), for the purpose of, among other things,
advising and assisting Borrower with respect to a transaction or transactions
with third parties for the recapitalization of Borrower, the refinancing of the
Obligations and/or the sale of substantially all of Borrower’s assets
(a “Transaction”).

 

(h)           Borrower shall provide, and hereby grants, Agent prompt and direct
access to the work product and personnel of the CRO and the IB, respectively,
with respect to all matters as to which each has been engaged by Borrower.  In
furtherance and not in limitation of the matters set forth in the immediately
preceding sentence and/or the matters set forth in the immediately preceding two
subparagraphs, Borrower shall cause the terms and conditions of its respective
retentions of the CRO and the IB to recognize and acknowledge such rights of
prompt and direct access.  All information received as a result of such access
shall be kept confidential consistent with Agent’s present responsibilities
arising from its existing business relationship between the parties, but no
confidentiality agreements shall be otherwise required as a condition of such
access.

 

(i)            In furtherance and not in limitation of the matters set forth in
the immediately preceding three subparagraphs, (1) Borrower shall cause the CRO
to deliver to Agent, no later than March 3, 2010, a written initial assessment
with respect to Borrower’s present and projected business operations and
financial condition, and (2) Borrower shall cause the CRO and the IB,
respectively, to provide weekly status updates to Agent as to all matters for
which each has been engaged by Borrower.

 

(j)            No later than February 19, 2010, Borrower shall deliver to Agent
a copy of a term sheet, letter of intent or other similar document received by
Borrower pursuant to which an entity with sufficient operational experience and
financial resources to consummate a Transaction shall express interest in, or
propose to Borrower, a Transaction.

 

(k)           No later than April 9, 2010, Borrower shall deliver to Agent a
long term business plan which shall set forth in detail, among other things, the
financial and operational business strategy of and for Borrower, including
without limitation any and all financing requirements necessary to the
attainment and execution thereof (the “Long-Term Business Plan”).

 

8.             Additional Covenants of Agent and/or Lenders.

 

(a)           Agent and Lenders shall immediately release $350,000 of the
availability reserves established pursuant to Section 2.1(a) of the Loan
Agreement, and shall release an additional $100,000 of such availability
reserves at such time as (i) the CRO has endorsed the 2010 Business Plan and
(ii) Borrower has resolved and/or cured, as applicable, in a manner satisfactory
to Agent, all disputes and defaults under Borrower’s Lease Agreement with AGNL
Coffman, L.L.C. dated March 30, 2007 and amended June 8, 2009.

 

 

5

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary set forth in Section 3.1
of the Loan Agreement, Agent and Lenders shall not institute the Default Rate
during the Forbearance Period absent the occurrence of a Forbearance Default.

 

(c)           Notwithstanding anything to the contrary set forth in
Section 10.5(a) of the Loan Agreement, Borrower’s failure to perform, keep or
observe the covenants set forth in Section 6.5 of the Loan Agreement shall not
be an Event of Default.

 

9.             Forbearance Defaults.  Each of the following shall constitute a
Forbearance Default, absent the prior approval or subsequent waiver by Agent:

 

(a)           the existence of any Event of Default under the Loan Documents,
other than a Designated Default or a failure to keep or observe the covenants
set forth in Section 6.5 of the Loan Agreement;

 

(b)           the reoccurrence of any Designated Default after the date hereof
other than a Designated Default or a failure to keep or observe the covenants
set forth in Section 6.5 of the Loan Agreement;

 

(c)           Borrower shall fail to keep or perform any of the terms,
obligations, covenants or agreements contained in this Forbearance Agreement;

 

(d)           if any representation or warranty of any Borrower in this
Forbearance Agreement shall be false, misleading or incorrect in any respect;

 

(e)           the occurrence of a materially adverse change, as determined by
Agent in its sole and absolute discretion, in the aggregate value of the
Collateral securing any of the Obligations.

 

10.           Rights and Remedies.  Upon the occurrence of a Forbearance Default
all Obligations shall be immediately due and payable, and in addition Agent and
Lenders shall be immediately entitled to enforce all of their rights and
remedies under the Loan Agreement, the Other Documents and applicable law.

 

11.           Borrower’s Waivers.  Borrower waives and affirmatively agrees not
to allege or otherwise pursue any or all defenses, affirmative defenses,
counterclaims, claims, causes of action, setoffs or other rights that it may
have, as of the date hereof, to contest (a) any Defaults or Events of Default
which were or could have been declared by Agent and/or Lenders on the date of
this Forbearance Agreement, (b) any provision of the Loan Agreement, the Other
Documents or this Forbearance Agreement, (c) the right of Agent and/or Lenders
to all of the rents, issues, profits and proceeds from the Collateral, (d) any
matter acknowledged by Borrower in paragraph “2” of this Forbearance Agreement,
(e) the Liens of Agent and/or Lenders, including without limitation the
validity, extent, priority, perfection and enforceability thereof, in any
property, whether real or personal, tangible or intangible, or any right or
other interest, now or hereafter arising in connection with the Collateral, or
(f) the conduct of Agent and/or Lenders in administering the lending
arrangements by and among Borrower, Agent and Lenders.

 

12.           Borrower’s Releases.  Borrower hereby releases, remises, acquits
and forever discharges Agent, Lenders and their respective employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action,

 

 

6

--------------------------------------------------------------------------------


 

judgments, executions, suits, debts, claims, demands, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, for or because of any matter
or things done, omitted or suffered to be done by any of the Released Parties
prior to and including the date of execution of this Forbearance Agreement, and
in any way directly or indirectly arising out of or in any way connected to this
Forbearance Agreement, the Loan Agreement and/or the Other Documents (all of the
foregoing hereinafter called the “Released Matters”).  Borrower acknowledges
that the agreements in this paragraph are intended to be in full satisfaction of
all or any alleged injuries or damages arising in connection with the Released
Matters.

 

13.           Effect and Construction of Forbearance Agreement.  Except as
expressly provided herein, the Loan Agreement and the Other Documents shall
remain in full force and effect in accordance with their respective terms, and
this Forbearance Agreement shall not be construed to:

 

(a)           impair the validity, perfection or priority of any Lien securing
the Obligations;

 

(b)           waive or impair any rights, powers or remedies of Agent and/or
Lenders under, or constitute a waiver of, any provision of the Loan Agreement
and/or the Other Documents upon termination or expiration of the Forbearance
Period with respect to the Designated Defaults or otherwise; or

 

(c)           constitute an agreement by or require Agent and/or Lenders to
extend the Forbearance Period, grant additional waivers, or extend the term of
the Loan Agreement or the time for payment of any of the Obligations.

 

14.           Presumptions.  Borrower acknowledges that it has consulted with
and advised by counsel and such other experts and advisors as it has deemed
necessary in connection with the negotiation, execution and delivery of this
Forbearance Agreement and has participated in the drafting hereof.  Therefore,
this Forbearance Agreement shall be construed without regard to any presumption
or rule requiring that it be construed against any one party causing this
Agreement or any part hereof to be drafted.

 

15.           Conditions of Effectiveness.  This Forbearance Agreement shall
become effective upon satisfaction of the following conditions precedent:

 

(a)           Agent shall have received one (1) copy of this Forbearance
Agreement executed by Borrower.

 

(b)           The Christopher John Kliefoth Revocable Trust UA 07-10-2007 and
Richard Horowitz shall have purchased from Agent and/or Lenders and fully funded
a junior participation interest in the Revolving Advances, in aggregate
principal amount of $250,000, on terms and conditions acceptable to Agent in its
sole and absolute discretion but which shall include the use of such amount by
Agent and Lenders to increase the amounts otherwise available to Borrower under
the Loan Agreement as contemplated by paragraph 5(e) of this Forbearance
Agreement.

 

16.           Expenses.  Borrower shall pay all costs, fees and expenses of
Agent and/or Lenders (including the reasonable costs, fees and expenses of
Agent’s in-house and outside counsel, consultants and appraisers) incurred by
Agent and/or Lenders (a) in connection with the negotiation, preparation and
closing of this Forbearance Agreement, and (b) from and after the

 

 

7

--------------------------------------------------------------------------------


 

date of this Forbearance Agreement in connection with the administration and
enforcement of this Forbearance Agreement.  All of the foregoing costs, fees and
expenses shall be Obligations and shall be charged by Agent and/or Lenders to
Borrower’s account, and shall be in addition to, and not in replacement or
supersession of, the fees, costs, charges and expenses authorized under the Loan
Agreement and the Other Documents as of the date of this Forbearance Agreement.

 

17.           Entire Agreement.  This Forbearance Agreement sets forth the
entire agreement among the parties hereto with respect to the subject matter
hereof.  Borrower has not relied on any agreements, representations, or
warranties of Agent and/or Lenders, except as specifically set forth herein. 
Any promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing, signed by
each party hereto.  Borrower acknowledges that it is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Forbearance Agreement.

 

18.           Further Assurance.  Borrower shall execute such other and further
documents and instruments as Agent may reasonably request to implement the
provisions of this Forbearance Agreement and to perfect and protect the Liens
created by or agreed upon in the Loan Agreement and the Other Documents.

 

19.           Benefit of Agreement.  This Forbearance Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective permitted successors and assigns.  No other person or entity shall be
entitled to claim any right or benefit hereunder, including, without limitation,
to claim status as a third-party beneficiary of this Forbearance Agreement. 
Agent’s and/or Lenders’ agreement to forbear with respect to the Designated
Defaults subject to the terms and conditions of this Forbearance Agreement and
to refrain from enforcing certain of its remedies does not in any manner limit
Borrower’s obligations to comply with, and Agent’s and Lenders’ rights to insist
upon compliance with, each and every one of the terms of this Forbearance
Agreement, the Loan Agreement and the Other Documents except as specifically
modified herein.

 

20.           Severability.  The provisions of this Forbearance Agreement are
intended to be severable.  If any provisions of this Forbearance Agreement shall
be held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or enforceability without in any manner affecting the validity or
enforceability of such provision in any other jurisdiction or the remaining
provisions of this Forbearance Agreement in any jurisdiction.

 

21.           Governing Law, Jurisdiction, Venue.  This Forbearance Agreement
shall be governed by and construed in accordance with the laws of the State of
New York applied to contracts to be performed wholly within the State of New
York.  Any judicial proceeding brought by or against any Borrower with respect
to this Forbearance Agreement or any related agreement may be brought in any
court of competent jurisdiction in the State of New York, County of New York,
and, by execution and delivery of this Forbearance Agreement, Borrower accepts
for itself and in connection with its properties, generally and unconditionally,
the non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees
to be bound by any judgment rendered thereby in connection with this Forbearance
Agreement.  Nothing herein shall affect the right to serve process in any manner
permitted by law or shall limit the right of Agent and/or Lenders to bring
proceedings against Borrower in the courts of any other jurisdiction.  Borrower
waives any objection to jurisdiction and venue of any action instituted
hereunder and

 

 

8

--------------------------------------------------------------------------------


 

shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens.  Any judicial proceeding by Borrower against Agent
and/or Lenders involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Forbearance Agreement or any
related agreement, shall be brought only in a federal or state court located in
the State of New York, County of New York.

 

22.           Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS FORBEARANCE AGREEMENT, THE LOAN DOCUMENTS
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
FORBEARANCE AGREEMENT, THE LOAN AGREEMENT, THE OTHER DOCUMENTS OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS FORBEARANCE AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  IN ADDITION, EACH BORROWER
WAIVES THE RIGHT TO CLAIM OR RECOVER IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL DAMAGES.

 

23.           Counterparts; Telecopied Signatures.  This Forbearance Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile, PDF, e-mail or
other electronic method of transmission shall be deemed to be an original
signature hereto.

 

24.           Survival.  All representations, warranties, covenants, agreements,
undertakings, waivers and releases of Borrower contained herein shall survive
the termination of the Forbearance Period and payment in full of the Obligations
under the Loan Agreement and the Other Documents.

 

25.           Amendment.  No amendment, modification, rescission, waiver or
release of any provision of this Forbearance Agreement shall be effective unless
the same shall be in writing and signed by Borrower, Agent and Lenders.  This
Forbearance Agreement shall constitute an Other Document.

 

 

 

9

--------------------------------------------------------------------------------


 

 

26.           Headings.  Section headings in this Forbearance Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Forbearance Agreement for any other purpose.

 

IN WITNESS WHEREOF, this Forbearance Agreement has been duly executed as of the
day and year first written above.

 

 

WM COFFMAN LLC

 

 

 

 

 

By:

/s/ Joseph A. Molino, Jr.

 

Name: Joseph A. Molino, Jr.

 

 

Title: Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Agent and Lender

 

 

 

 

 

By:

/s/ Bryan Shia

 

Name: Bryan Shia

 

 

Title: Vice President

 

[ Schedule of Designated Defaults follows ]

 

 

10

--------------------------------------------------------------------------------


 

 

Schedule of Designated Defaults

 

(a)

Borrower’s failure to comply with Section 6.5(a) of the Loan Agreement (Fixed
Charge Coverage Ratio) for the one quarter period ending as of September 30,
2009 and for the two quarter period ending as of December 31, 2009.

 

 

(b)

Borrower’s failure to comply with Section6.5(b) of the Loan Agreement (Minimum
EBITDA) for the months ending July 31, 2009, August 31, 2009, September 30,
2009, October 31, 2009, November 30, 2009 and December 31, 2009.

 

 

 

11

--------------------------------------------------------------------------------